Citation Nr: 1447849	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hiatal hernia, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to service connection for a hiatal hernia, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues on appeal were previously before the Board in October 2013, at which point the Board remanded for additional development.  The issues have now been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  An April 2006 rating decision last denied service connection for a hiatal hernia and a November 2000 rating decision last denied entitlement to compensation for a hiatal hernia under 38 U.S.C.A. § 1151.  

2.  The evidence pertaining to the Veteran's hiatal hernia received since the April 2006 and November 2000 rating decisions was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hiatal hernia is not etiologically related to her active duty service and was not caused by hospital care, medical or surgical treatment, or examination furnished by VA.


CONCLUSIONS OF LAW

1.  The April 2006 and November 2000 rating decisions that denied service connection for a hiatal hernia and denied entitlement to compensation under 38 U.S.C.A. § 1151 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received since the last final rating decision is new and material, and the claim for service connection for a hiatal hernia, to include entitlement to compensation for under 38 U.S.C.A. § 1151 is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection, to include entitlement to compensation under 38 U.S.C.A. § 1151 for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110,  1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.361, 3.655, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a hiatal hernia to include entitlement to compensation under 38 U.S.C.A. § 1151 in October 2007.

At the time of the last final April 2006 denial, evidence of record included service treatment records, VA treatment records, private treatment records and a VA examination.

Since the April 2006 denial evidence added includes the Veteran's statements, Social Security Administration records and testimony from a DRO hearing.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a hiatal hernia, to include entitlement to compensation under 38 U.S.C.A. § 1151 is reopened.

Legal Criteria

The Veteran asserts that her hiatal hernia was caused by a VA surgery in 1993.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361. If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

Preliminarily, the Board notes that the Veteran asserts that her hiatal hernia was caused by a surgery in 1993, which took place approximately 20 years after her separation from active duty service.

The Veteran does not assert that her hiatal hernia was directly related to her active duty service and nothing indicates such connection.  Accordingly, entitlement to service connection on a direct basis is denied.

Turning to the issue of entitlement to compensation under 38 U.S.C.A. § 1151, treatment records show that the Veteran underwent a radical hysterectomy in January 1993.  A treatment record from January 1993 notes that the Veteran initially refused the surgery.  However, additional treatment records note that the Veteran was explained the pre- and post-operative risks of anesthesia and the procedure and she gave her informed consent to the procedure.  Also of record are treatment notes from the procedure.  A September 1996 review of the January 1993 procedure treatment records notes that there were no complications at the time of the January 1993 procedure.

After the January 1993 procedure the Veteran experienced symptoms including epigastric pain, substernal discomfort, vomiting and heartburn.  A second operation in 1997 identified pelvic and colonic adhesions.  There were also symptoms of intermittent small bowel obstruction.  A May 1999 endoscopic examination showed a hiatal hernia, 2 centimeters in size, with some erosion and inflammation in the stomach.

In September 1999 the Veteran was afforded a VA examination.  After a physical examination and a review of the claims file the examiner opined that the "hiatal hernia did not recur as a result of the operation on her pelvis."  The examiner provided the following rationale:

She has clinical partial small bowel obstruction due to abdominal adhesions following the surgery for cancer of the cervix.  The hiatal hernia is not necessarily a consequence of the surgery but the adhesions of the small bowel causing partial small bowel obstruction would increase the symptoms of the hiatal hernia which was found on the recent endoscope examination.

The VA examiner's opinion and rationale provide highly probative medical evidence against the claim.

The most probative evidence of record shows that although the Veteran does have a hiatal hernia, this disability was not caused by VA surgical treatment in January 1993.  

Although the Veteran sincerely believes that the hiatal hernia is related to the January 1993 surgery and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current disability as a result of complications from a January 1993 surgery falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a hiatal hernia.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot determine whether or not her hiatal hernia was caused by the January 1993 surgery, as opposed to other unrelated factors.

In sum, the Board finds that while the Veteran has a hiatal hernia, the hiatal hernia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment in January 1993.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation for a hiatal hernia caused by VA's January 1993 treatment must be denied. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  The VA fulfilled this duty in its September 2008 letter to the Veteran.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination and the Veteran's statements.  

The Veteran has also been afforded an adequate examination on the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  VA provided the Veteran with an examination in September 1999.  As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue of entitlement to service connection for a hiatal hernia, to include entitlement to compensation under 38 U.S.C.A. § 1151.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).        

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a hiatal hernia, to include compensation under 38 U.S.C.A. § 1151, is reopened.

Entitlement to service connection for a hiatal hernia, to include compensation under 38 U.S.C.A. § 1151 is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


